DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method.
II. Claims 11-20, drawn to a non-transitory machine-readable medium including instructions.
The inventions are independent or distinct, each from the other because: 
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of Invention I can be accomplished by manually controlling an electrical stimulator to stimulate at least one skeletal muscle (e.g. the method of Invention I can be accomplished without the non-transitory machine-readable medium including instructions executed by a machine operably connected to electrodes).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Daniel Mertes on 07/06/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 2 objected to because of the following informalities:  in line 3, “a patient” should read “the patient” for clarity of antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sachs et al. (US 20200391021 A1), hereinafter Sachs.
Regarding claim 1, Sachs teaches a method, comprising: delivering a glucose therapy to a patient having elevated glucose, wherein delivering the glucose therapy includes reducing glucose using an electrical stimulator (10, with electrodes 36; figs. 2-3, pars. 0108, 0118) to electrically stimulate at least one skeletal muscle (pars. 0002, 0206-0207).
Regarding claim 2, Sachs further teaches receiving a signal from a sensor (15) configured to sense a level of glucose or a surrogate of glucose of a patient (sensor 15 is configured to detect glucose levels; par.0127); and titrating the glucose therapy using the signal (par. 0127).
Regarding claim 3, Sachs further teaches the glucose therapy further includes delivering insulin from an insulin pump (par. 0127: “Therapy may be integrated with various insulin delivery methods, including . . . pump based delivery”).
Regarding claim 4, Sachs further teaches the glucose therapy further includes ingesting oral insulin-releasing drugs (par. 0127: “Therapy may be integrated with various insulin delivery methods, including . . . inhaled and oral formulations.”).
Regarding claim 5, Sachs further teaches the glucose therapy further includes percutaneously injecting insulin (par. 0127: ”Therapy may be integrated with various insulin delivery methods, including injections”).
Regarding claim 8, Sachs further teaches delivering the electrical stimulation in combination with dorsal root ganglia stimulation (par. 0108).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Kapural et al. (NPL titled Decreased Insulin Requirements with Spinal Cord Stimulation in a Patient with Diabetes, included in Office Action), hereinafter Kapural.
Regarding claim 6, Sachs fails to teach delivering the electrical stimulation in combination with a spinal cord stimulation.
	Kapural teaches that spinal cord stimulation in insulin-dependent diabetic patients may reduce pain and help control blood glucose levels (pg. 745, col. 1, lines 13-18; col. 2 lines 8-12, 27-31). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Sachs to include delivering the electrical stimulation in combination with a spinal cord stimulation as taught by Kapural as both these references and the claimed invention are directed towards electrotherapies for treating diabetic patients and the references were well-known in the art prior to the effective filing date of the claimed invention. Kapural teaches on pg. 745, col. 1, lines 13-18, and col. 2 lines 8-12, 27-31 that administering spinal cord stimulation to a diabetic patient can alleviate pain and aid in controlling blood sugar levels. It would therefore have been obvious to one of ordinary skill in the art to have modified the method taught by Sachs to include delivering the electrical stimulation in combination with a spinal cord stimulation as taught by Kapural to obtain the predictable result of pain relief and increased glucose level control as taught by Kapural.
Regarding claim 7, Sachs in view of Kapural teaches the spinal cord stimulation includes therapy for pain reduction (Kapural pg. 745, col. 1, lines 13-17).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Glasberg et al. (US 20070060971 A1), hereinafter Glasberg.
	Sachs fails to teach delivering the electrical stimulation in combination with stimulation of targets in and around a portal vein.  
	Glasberg teaches electrically stimulating targets in and around a portal vein (par. 0065: “The current is typically configured to stimulate afferent nerve terminals embedded in the wall of the hepatic portal vein and/or in the liver”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method in Sachs to include stimulating targets in and around a portal vein as taught by Glasberg as both these inventions and the claimed invention are directed towards methods of using electrical stimulation to control blood glucose levels in patients (par. 0065 of Glasberg) and the references were well-known in the art prior to the effective filing date of the claimed invention. Glasberg teaches in par. 0065 that stimulating targets in and around a portal vein (such as afferent nerve terminals in the hepatic portal vein and liver) can substantially lower blood glucose levels in a patient. It would therefore have been obvious to one of ordinary skill in the art to have modified the method in Sachs to include stimulating targets in and around a portal vein to obtain the predictable result of increased glucose level control as taught by Glasberg.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Vrba et al. (US 20170348049 A1), hereinafter Vrba.
	Sachs fails to teach delivering the electrical stimulation in combination with stimulation of targets in and around a hepatic artery.
	Vrba teaches stimulating targets in and around a hepatic artery (par. 0027).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method in Sachs to include stimulating targets in and around a hepatic artery as taught by Vrba as both these inventions and the claimed invention are directed towards methods of using stimulation to lower blood glucose levels in patients (par. 0027 of Vrba)  and the references were well-known in the art prior to the effective filing date of the claimed invention. Vrba teaches in par. 0027 that stimulating targets (such as with RF or ultrasound energy) in and around a hepatic artery (such a common or proper hepatic artery and nerves of the pancreas and/or duodenum) decreases blood glucose levels within a patient. It would therefore have been obvious to one of ordinary skill in the art to have modified the method in Sachs to include stimulating targets in and around a hepatic artery to obtain the predictable result of increased glucose level control as taught by Vrba.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783